Citation Nr: 1228911	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-12 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his May 2008 substantive appeal, the Veteran checked the box indicating that he desired a Board hearing at the VA Central Office in Washington, DC.  He was scheduled for a Central Office hearing before a Veterans Law Judge (VLJ) to be held on August 28, 2012. 

In a statement dated on July 24, 2012, the Veteran's representative requested that the hearing be rescheduled as a videoconference hearing before a VLJ at the St. Petersburg RO, as the Veteran was unable to travel to Washington due to unforeseen circumstances. 

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2011).  As good cause has been shown, the Veteran should be scheduled for the requested videoconference hearing at the St. Petersburg RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.702, 20.704 (2011).  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing, pursuant to his July 2012 request, at the earliest available opportunity (after September 24, 2012 - as requested by the representative in his statement of record).  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

